Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 08/16/2019 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (U.S. PG. Pub. No. 2015/0318098 A1) in view of Takiguchi et al. (U.S. PG. Pub. No. 2019/0148049 A1).
With respect to claim 1, Miyamoto et al., hereinafter referred to as “Miyamoto,” teaches a transformer (e.g. FIG. 4) comprising: 
a plurality of coils 2-3 provided in a winding axis (vertical direction) direction of the coils; 
a first cover (upper cover 5) and a second cover (lower cover 5) sandwiching the plurality of coils between the first and second covers from both sides in the winding axis direction; 
a first core (upper cover) and a second core (lower cover) sandwiching the first and second covers between the first and second cores from the both sides in the winding axis direction (para. [0026]). Miyamoto does not expressly teach 
a through-hole formed in at least one of a portion of the first cover and a portion of the second cover, the portion of the first cover facing the first core and one of the plurality of coils, the portion of the second cover facing the second core and another one of the plurality of coils; and 
a heat radiation member provided in the through-hole, the heat radiation member having thermal conductivity higher than thermal conductivity of the first cover and the second cover.
Takiguchi et al., hereinafter referred to as “Takiguchi,” teaches a transformer (FIG. 2) comprising:
a through-hole 13c formed in at least one of a portion of the first cover 13 and a portion of the second cover, the portion of the first cover facing the first core 10 and one of the plurality 
a heat radiation member 16 provided in the through-hole, the heat radiation member having thermal conductivity higher than thermal conductivity of the first cover and the second cover (paras. [0032]-[0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat radiation member in the through-hole as taught by Takiguchi to the transformer of Miyamoto to provide the required heat dissipation and bonding characteristics (para. [0034]).
With respect to claim 2, Miyamoto in view of Takiguchi teaches the transformer according to claim 1, wherein the heat radiation member has an adhesive property (Takiguchi, para. [0034]).
With respect to claim 3, Miyamoto in view of Takiguchi teaches the transformer according to claim 1, wherein the transformer is a step-down transformer, and a secondary coil out of the plurality of coils radiates heat to the first core or the second core via the heat radiation member (Miyamoto, para. [0026]), Takiguchi, para. [0034]).
With respect to claim 4, Miyamoto in view of Takiguchi teaches the transformer according to claim 3, wherein the secondary coil is a metal plate (Miyamoto, para. [0027]).
With respect to claim 5, Miyamoto in view of Takiguchi teaches the transformer according to claim 1, wherein the transformer is used for an onboard charger (Miyamoto, para. [0002]).
With respect to claim 6, Miyamoto in view of Takiguchi teaches the transformer according to claim 5, wherein the onboard charger has a housing 17 in which a water passage 17a for cooling is formed, and the first core or the second core on a side where the through-hole is formed is provided for the housing of the onboard charger (Takiguchi, para. [0037]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837